Exhibit 10.1 PREFERRED MORTGAGE THISPREFERRED MORTGAGE (the “Mortgage”) is made effective on this day of May, 2008, by Island Breeze International, a Cayman Islands corporation (hereinafter referred to as “Mortgagor”) and Catino, S.A., a Panamanian corporation (the “Mortgagee”). WHEREAS, the Mortgagor is the sole owner of the whole vessel CASINO ROYALE (Nassau, Bahamas Official No. 7350442) (the “Vessel”), that is duly registered in the name of the Mortgagor under the laws and flag of Panama, and, WHEREAS, the Mortgagee and Mortgagor are parties to a certain Purchase and Sale Agreement (the “Purchase Agreement”) of the vessel CASINO ROYALE, which included as part of the purchase price a Promissory Note made by Mortgagor in the original principal amount of U.S.
